           Case 1:19-cv-01672-DAD-SAB Document 56 Filed 06/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ATAIN SPECIALTY INSURANCE                            Case No. 1:19-cv-01672-DAD-SAB
     COMPANY,
12                                                        ORDER GRANTING PLAINTIFF’S
                     Plaintiff,                           REQUEST FOR ADDITIONAL TIME TO
13                                                        DISMISS CERTAIN DEFENDANTS OR
             v.                                           REQUEST ENTRY OF DEFAULT
14
     LORENZO MARQUEZ, et al.,                             (ECF No. 55)
15
                     Defendants.                          THIRTY DAY DEADLINE
16

17          Atain Specialty Insurance Company (“Plaintiff”) filed this action seeking declaratory

18 relief pursuant to 28 U.S.C. § 1332 against Lorenzo Marquez, Karen M. King, Damian Lutz,

19 Adan Cruz Santos, Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro,
20 Maria Guadalupe Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward

21 Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L.

22 Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel

23 Sanchez, Maria Perla-Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel,

24 Guadalupe Yadhira Villegas Cruz, Cirilo Molina, And Maria Isabel Molina. On March 23,

25 2020, an order issued extending the time for Plaintiff to effect service of process in this action.

26          On June 10, 2020, Plaintiff filed a declaration of counsel requesting additional time to

27 dismiss certain defendants or to request entry of default. Last week, Plaintiff’s counsel was

28 contacted by the mediator in the state court action and informed that the plaintiffs in that action


                                                      1
            Case 1:19-cv-01672-DAD-SAB Document 56 Filed 06/10/20 Page 2 of 2


 1 (defendants in this action), other than Defendant Marquez, have indicated that they are willing to

 2 abide by the decision in this action. (Declaration of Counsel to Request Additional Time to

 3 Dismiss Certain Defendants or to Request Entry of Default Against Those Defendants, ¶ 4, ECF

 4 No. 55-1.) Plaintiff requests thirty days in which to either obtain a stipulation or file requests for

 5 entry of default. (Id. at ¶ 5.) The Court finds that good cause exists to grant the request.

 6          Accordingly, IT IS HEREBY ORDERED that within thirty (30) days from the date of

 7 entry of this order, Plaintiff shall file either requests for entry of default or a stipulation and

 8 request for dismissal of the defendants who have not appeared in this action.

 9
     IT IS SO ORDERED.
10

11 Dated:      June 10, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
